131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Patricia M. RHOADS, Appellant,v.The JONES FINANCIAL COMPANIES;  Edward D. Jones & Co., L.P.,Appellees.
No. 97-1675EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 17, 1997.Filed:  November 26, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Patricia M. Rhoads brought this action against The Jones Financial Companies (JFC) and Edward D. Jones & Co.  (EDJ) alleging violations of Title VII, the Age Discrimination in Employment Act, the Fair Labor Standards Act, and the Missouri Human Rights Act.  On summary judgment, the magistrate judge rejected Rhoads's claims.  After careful review of the record, we agree with the magistrate judge that Rhoads was a general partner rather than an employee of JFC and EDJ, and she could not invoke the protections of statutes which afford relief to employees.  Having failed to comply with Federal Rule of Civil Procedure 56(f), Rhoads's argument that the district court prematurely granted summary judgment before she had an opportunity to conduct discovery is foreclosed by the holdings of this court.  See Allen v. Bridgestone/Firestone, Inc., 81 F.3d 793, 797-98 (8th Cir.1996).  We thus affirm the magistrate judge's ruling.  See 8th Cir.  R. 47B.